DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 are presented for examination. 
The application, filed 09/25/2019 claims foreign priority to JP2018-208129, filed 11/05/2018.

Claim Objections
Claim 1, line(s) refer to the term “the reference surface”, it would be better as “the preset reference surface” to avoid any possible antecedent issues. Antecedent calls for “preset reference surface” (claim 1, line 4) and not “reference surface".
As to claims 5, 6, they are objected for the same deficiency.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the support device" in line(s) 9 and 11. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "support devices" anteceding this limitation. The recitation of “the support device” is unclear because it is uncertain which of the plurality was intended.
As to claims 5, 6, they are objected for the same deficiency.

As to claims 5, 6, they are objected for the same deficiency.
As to claim 1, line(s) 18-19, it is unclear what the cited "an amount of variation of load data detected by the load detector" represents. As per line 2 ("a load detector detecting a support load") and line 11 ("a load detected by the load detector"), a load detector detects a support load or a load, but a load detector does not detect load data.
As to claims 5, 6, they are objected for the same deficiency.
Claim 1 recites the limitation "the fixed support device" in line 24. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "support devices fixed" anteceding this limitation. The recitation of “the fixed support device” is unclear because it is uncertain which of the plurality was intended.
As to claims 5, 6, they are objected for the same deficiency.
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method of estimating (process = 2019 PEG Step 1 = yes) a support position adjustment in each support device needed for leveling a machine tool reference surface, comprising with the support position in each support device when the machine tool reference surface is leveled, obtaining, for each support device, reference position 
Independent claim 6 recites an apparatus (system = 2019 PEG Step 1 = yes) for estimating a support position adjustment in each support device needed for leveling a machine tool reference surface, comprising storage storing, with the support position in each support device when the machine tool reference surface is leveled, for each support device, reference load data detected by the load detector; storage storing a relational equation between position variation and load variation; and an adjustment estimator estimating the support position adjustment in each support device based on the load data, the stored reference load data, and the stored relational equation. 
Independent claims 1 and 6 are substantially drawn to mathematical relationships/calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
As to the “obtaining… reference position data… and reference load data… detected by the load detector”, "obtaining a relational equation", and "based on the load data, the stored reference load data, and the stored relational equation" limitations, they appear to be analogous to “mere data gathering” (2019 PEG Step 2A, Prong Two). Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. See collecting information, analyzing it, and displaying certain results of the collection and analysis at issue in Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. 
(2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). The claims recite the additional limitations/elements of "a reference load data storage", “a relational equation storage”, and "an adjustment amount estimator". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. The specification reads "[0057] As shown in Fig. 1, the support position adjustment amount estimation apparatus 1 consists of a computing part 2 and an output part 6, and the computing part 2 consists of a reference load data storage 3, a relational equation storage 4, and an adjustment amount estimator 5. Note that the computing part 2 is composed of a computer including a CPU, a RAM, and a ROM, and the adjustment amount estimator 5 is functionally implemented by a computer program so as to execute the processing described below. Further, the reference load data storage 3 and the relational equation storage 4 are composed of an appropriate storage medium such as a RAM". Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, each of the claims is directed to an abstract idea. 
Dependent claims are substantially drawn to mathematical relationships/calculations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Claims 1, 2, 6, and 7 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112, and the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
While Gary Stanley Kurek, U.S. Pre–Grant publication 20180292803, discloses "[0019]… supports that raise and lower (either by manual, motorized, or other forms of actuation) to adjust the exact angle of the work surfaces on the machine", "[0022]… calibration of a single leveling device", and "[0066] Block S126… includes reporting workpiece orientation state concurrent to changes in orientation of the workpiece interface… communicate and inform about the current state of calibration. Block S126 may… provide calibration directives… presenting information through a user interface output (possibly integrated with the actuating supports)… Block S126 assesses the calibration state and can determine predicted/modeled adjustments to achieve a calibrated state, and then instructions can be presented on how to adjust the actuating supports… a manually actuated system could display an actuation position for each actuating support to achieve a desired calibration state. The user without performing any measurements can simply manipulate the actuating supports to the specified position… for a computer monitored system where the supports are manually actuated. After, and during, incremental adjustments made by a worker, the system can provide feedback of the current state of calibration and potentially advice the worker which actuating support and how much it should be adjusted… For an automated calibrating machine, reporting may occur directly to the computer, or other device, that is controlling the system so adjustments can be made",

Kotaro Mori et al., "Model-based installation of viscoelastic damper support for reduction of residual vibration", "proposes a method to determine the damper preload conditions systematically by considering the tradeoff relationship between natural frequency and damping capacity caused by changes in the preload distribution" (see page 650, 1st paragraph), 
Daisuke Kono et al., "A method for stiffness tuning of machine tool supports considering contact stiffness", discloses "a methodology for tuning the stiffness of machine tool supports is described based on a stiffness model using the contact stiffness approach. Using this model, the mathematical relationship between the load of the support and its stiffness is established" (see page 650, abstract), 
and Kotaro Mori et al., "Modelling of viscoelastic damper support for reduction in low frequency residual vibration in machine tools", discloses "the developed damper is modeled using a viscoelastic four element model. Because of the nonlinearity of the model, an iterative time domain calculation method is introduced for the simulation. This method enables us to quantitatively estimate the effect of the damper on the machine tool" (see page 313, abstract),
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claim 1, "… estimating, in a machine tool supported by… support devices each having a load detector… and a support position adjustment mechanism… an adjustment… for a current support position in each of the support devices needed for leveling a… reference surface… based on the obtained reference position data and reference load data, obtaining a relational equation between… position variation and… load variation in the support devices… when the load data… is varied from the reference load data… estimating the adjustment… based on… load variation… and the relational equation…",

and claim 6, "… estimating, in a machine tool supported by… support devices each having a load detector… and a support position adjustment mechanism… an adjustment… needed for leveling a… reference surface… a relational equation between… position variation and… load variation in the support devices… estimating the adjustment… based on the load data… the reference load data for all of the support devices… and the relational equation…",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of the references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		7/12/21Primary Examiner, Art Unit 2127